ON APPLICATION FOR REHEARING
Decided May 9, 1936
By THE COURT
Submitted on application for rehearing consisting of several grounds, together with request that the judgment in this cause be certified to the Supreme Court as in conflict with Schlaeger v Title Guaranty & Trust Co. et, 37 OLR, 474.
The propositions urged in the application are as ably presented as they were in the original briefs of counsel. We undertook in our decision to discuss and give our conclusions on all of the major propositions urged in the briefs and again set forth in the application. No useful purpose will be served by protracting the opinion which we heretofore released. The application will be overruled.
We attempted to briefly differentiate the Schlaeger case from the instant cause and believe that the distinction is marked. In the Schlaeger case the court was not required to say whether or not an acknowledgment which was upon the same page as the testimonium clause, signatures of the parties, etc., was on the same sheet as the instrument and therefore met the requirements of the statute and some reliance was placed upon the fact that some part of the subject matter of the mortgage appeared on the same page as the acknowledgment. The court gave no expression in the Schlaeger case which would require us to say that it would have held differently than we, in the instant cause, had the same facts been presented.
We would be well satisfied if the Supreme Court would admit and determine the instant case, but can not say as a matter of law that there is any conflict between our decision in this cause and the judgment in the Schlaeger case which requires certification.
BARNES, PJ, HORNBECK and BODEY, JJ, concur.